493 So. 2d 1141 (1986)
I.E. MILLER OF EUNICE, INC.
v.
SOURCE PETROLEUM, INC.
No. 86-C-0521.
Supreme Court of Louisiana.
September 8, 1986.
Rehearing Denied October 9, 1986.
Raymond A. Beyt, Beyt & Beyt, Lafayette, for applicant.
Jacque B. Pucheu, Jr., Pucheu & Pucheu, Eunice, for respondent.
CALOGERO, Justice.
We granted writs in this case to consider defendant/relator's contention that the Court of Appeal erred in affirming the trial court decision that a lien not recorded within ninety days[1] under the Oil, Gas, and Water Well Lien Act, R.S. 9:4861-4867, was nonetheless valid.
The case was consolidated for argument with Louisiana Materials Co., Inc. v. Atlantic Richfield Company, No. 86-C-0958. We have this day rendered a judgment in that case, along with an opinion which addresses the above question as it affects the litigants in both argued cases.

Decree
For the reasons given in the opinion handed down this day in Louisiana Materials Co., Inc. v. Atlantic Richfield Co., 493 So. 2d 1141 (La.1986), we affirm the judgments of the Thirty-third Judicial District Court and the Court of Appeal, Third Circuit.
JUDGMENTS AFFIRMED.
MARCUS, J., dissents and assigns reasons.
LEMMON, J., dissents and assigns reasons.
COLE, J., dissents for reasons assigned by LEMMON, J.
MARCUS, Justice (dissenting).
Reading La.R.S. 9:4862 and 9:4865 in pari materia, I consider that the privilege has no effect unless recorded within one hundred eighty days after the last day of the performance of the labor or service. Otherwise, La.R.S. 9:4865 would be virtually meaningless. Lien statutes should be strictly construed against the party claiming the lien. Accordingly, I respectfully dissent.
LEMMON, Justice, dissenting.
I dissent for the reasons assigned in Louisiana Materials Co., Inc. v. Atlantic Richfield Company, 493 So. 2d 1141 (La. 1986).
NOTES
[1]  1983 La. Acts 374 amended R.S. 4862 to increase the recordation period from ninety days to one hundred eighty days. Applicable to this case was the pre-1983 time period of ninety days. Here, I.E. Miller filed its lien eight months (over ninety days) after the completion of their rigging down and hauling service for Source Petroleum's contractor, Aamwell Workover Services, Inc., but it did file suit within one year of its service.